Title: From George Washington to Major Michael Ryan, 10 April 1778
From: Washington, George
To: Ryan, Michael

 

Sir
Head Quarters [Valley Forge] 10th April 1778

I recd yours of Yesterday. You know very well that by the Rules of the Army which have been and now are in force, that no officer could hold two appointments, unless by an express Resolution of Congress, and that therefore when you accepted the appointment of Brigade Major, you vacated your Rank in the line. You cannot produce an instance where a Brigade Major has returned to the line, except it may have been by the general concurrence of all the Regimental Officers who would have been affected by it. When Genl Wayne was desired to give in a list of the Officers of Pennsylvania, who were intitled to promotions as Feild Officers, he inserted you as youngest Major. The Gentlemen of my family imagining that care had been taken to settle the matter properly filled up the Commission, but no sooner was it issued, than there was a remonstrance from all the Captains against the legality of it. This brought on the enquiry, and the General Officers determined, as had been always the Case, that by your acceptation of the office of Major of Brigade, you lost the right of promotion in the line. You must be sensible that it is not in my power to violate a General Rule and to replace you in the Regimental line. But you certainly have Rank in the line of the Army, and while you chuse to continue in it are intitled to all the Respect, & Honors of any other Major—Among other matters now before Congress, for the regulation of the Army, the peculiar Case of Officers who have left the line to accep of the Offices of Adjutant, Brigade Major &ca is fully stated, and I hope something will be done to make them compensation for the loss of regimental Promotion. I am &c.

G. W——n

